                        Case 20-03016 Document 79-10 Filed in TXSB on 09/30/20 Page 1 of 2
Important Company Update - Please Read

Chad Shandler <CShandler@neighborshealth.com>
Thu 7/12/2018 8:26 AM
To: Everyone <everyone@neighborshealth.com>
All:
As 1communicated to you two weeks ago, the Board, management, and the Company's professionals have been working to ensure the best path forward
to strengthen our centers, provide reassurance to you, and deliver the best care to our patients. At that time, while I could not provide details, I did say
that the sale of Neighbors to one or more companies was in the best interest of all parties involved. I can now provide you some of the details.

Houston Operations (.lJ.gY.town, Bellaire, Crosby,..KJngwood, Pasadena, Pearland, Porter, qnd Yorktownl

        • The Company has entered into an agreement to sell these centers to Altus Health Systems.

Non-Houston On.erations (Port Arthur, Midland, Odessa, Amarillo, Eastside, Brownsville, Beaumont, Harlingen, Mueller, Orang~, Texarkana, McAllen,.
Lubbock, and Paris).

        • The Company is finalizing an agreement to sell these centers, and certain corporate operations, to another buyer.

After negotiating with these buyers and after consulting with our lenders, the co.mpany made the decision and filed for Chapter 11 bankruptcy protection
this morning to help expedite the sale transactions.

 To provide you with direct information and give you the opportunity to ask questions, we have setup group conference calls with myself and
management for today. You should have received invitations via your email. I encourage you to participate in one of the calls. The schedule is as
follows:

            • 9:00 am Class B Participants
            • 10:15 am Directors
            • 11:30 am Companywide Call #1
            • 5:00 pm Companywide Call #2 (for those who ciJuld not participate in the 11:30 am call}
Until the calls, let me try to answer some questions you may be asking:

        • Will Neighbors continue to operate?
            • YES, Neighbors is OPEN and Wll.L CONTINUE to do business going forward as usual. The bankruptcy filing will not impact our ability to

               operate and care for our patients.

        • Will I get paid?

            • YES, You Wit.I. continue to get paid as usual, use your benefits, and use your PTO.

        • How long will the bankruptcy process take and what will happen?
            • Over the next few weeks, the Company's management and professionals will be having meetings and negotiations with the Company's
              creditors. As part of the bankruptcy sale process, we will also continue to talk to potential buyers of the Company's centers to ensure the
              best deal was negotiated. Once it is determined that the best deal has been agreed to, the buyers will then apply to the state for the ability
              to operate the centers they are buying. We anticipate that the buyers will own and operate their centers by the end of October.

        • Will I get a chance to talk to the Buyers?
            • Yes. In fact, they are eager to talk to you too. Over the next few weeks, the buyers will be making visits to the centers they are buying to

               share their vision for your center with you and discuss employment related information.

        • What do I do if a reporter or a vendor calls {corporate or a center) and wants information or know what to do?
            • Any calls from the press should be directed to Cathleen Colman-O'Banion at (832) 808-4860 or cobanioo@.nfilgbborshealth.com
            • Any calls from vendors should be directed to (281) 406-8420 or they can send an email to vendors@neighborshealth.com.


Thank you again for your continued support and dedication to Neighbors. It continues to be respected and appreciated. We are in the home stretch.
·As always, should you have any questions, please contact me. I look forward to talking to you on the upcoming calls.
Chad




        Chad Shandler
        Chief Restructuring Officer

        address 10800 Richmond Ave. Houston, TX 77042               EXHIBIT 9
U)
                    Case
        office 713.436.5200   20-03016 Document 79-10 Filed in TXSB on 09/30/20 Page 2 of 2
0
.o      NEC24.COM
:8!~;
~ ~t




                                                   EXHIBIT 9
